DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 10-11, 13-16, 19-20, 22-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20220132496, Lu hereinafter) in view of Islam et al. (US 20210250134, Islam hereinafter).
As to claim 1: Lu discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving downlink data from a base station (see at least paragraph [0201], receiving downlink data from a base station.); 
transmitting, to the base station via a physical uplink control channel (PUCCH) format 1 and based at least in part on the downlink data, a first hybrid automatic repeat request acknowledgement (HARQ-ACK) bit associated with a high priority using a first quantity of symbols (see at least paragraphs [0074] and [0126], a high-priority HARQ-ACK is transmitted on a PUCCH, a high-priority PUCCH resource is used to carry the high-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.); and 
transmitting, to the base station via the PUCCH format 1 and based at least in part on the downlink data, a second HARQ-ACK bit associated with a low priority using a second quantity of symbols … (see at least paragraphs [0074] and [0126], a low-priority HARQ-ACK is transmitted on a PUCCH, a low-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.). 
HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols.
Lu does not explicitly disclose HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols.
However Islam discloses HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols (see at least paragraph [0019], the higher priority HARQ-ACK bits may be allocated a greater number of symbols than lower priority HARQ-ACK bits.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement higher priority HARQ-ACK bits with greater number of symbols, as taught by Islam, into the invention of Lu in order to enhance system spectral efficiency and scheduling flexibility (see Islam, paragraphs [0059]).
As to claim 2: Lu and Islam disclose the  method of claim 1. Lu further discloses wherein transmitting the first HARQ-ACK bit and transmitting the second HARQ-ACK bit comprises transmitting HARQ-ACK feedback via the PUCCH format 1 based at least in part on a time division multiplexing of the first HARQ-ACK bit and the second HARQ-ACK bit (see at least paragraph [0030] and Fig. 2, step 201: In a case that a time-domain transmission resource of a first uplink channel carrying first UCI and a time-domain transmission resource of a second uplink channel carrying second UCI).
As to claim 4: Lu and Islam disclose the  method of claim 1. Lu further discloses further comprising: receiving, from the base station via a radio resource control message, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraphs [0058]-[0059], the total bit quantity includes: the sum of a bit quantity of the first UCI and a bit quantity of the second UCI).
As to claim 5: Lu and Islam disclose the  method of claim 1. Lu further discloses further comprising: receiving, from the base station via downlink control information, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraph [0041], the priorities are determined based on downlink control information (DCI) corresponding to the UCI).
As to claim 6: Lu and Islam disclose the  method of claim 1. Lu further discloses wherein transmitting the first HARQ-ACK bit and transmitting the second HARQ-ACK bit comprises transmitting the first HARQ-ACK bit earlier in time as compared to the second HARQ-ACK bit, and wherein the first quantity of symbols occurs earlier in time as compared to the second quantity of symbols (see at least Fig. 3).
As to claim 7: Lu and Islam disclose the  method of claim 1. Lu further discloses further comprising: transmitting, to the base station via the PUCCH format 1 and based at least in part on the downlink data, both the first HARQ-ACK bit associated with the high priority and the second HARQ-ACK bit associated with the low priority using the second quantity of symbols (see at least paragraphs [0074] and [0126], a high-priority HARQ-ACK is transmitted on a PUCCH, a high-priority PUCCH resource is used to carry the high-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity and a low-priority HARQ-ACK is transmitted on a PUCCH, a low-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity.).
As to claim 10: Lu discloses a method of wireless communication performed by a base station, comprising: transmitting downlink data to a user equipment (UE) (see at least paragraph [0201], receiving downlink data from a base station.); 
receiving, from the UE via a physical uplink control channel (PUCCH) format 1 and based at least in part on the downlink data, a first hybrid automatic repeat request acknowledgement (HARQ-ACK) bit associated with a high priority using a first quantity of symbols (see at least paragraphs [0074] and [0126], a high-priority HARQ-ACK is transmitted on a PUCCH, a high-priority PUCCH resource is used to carry the high-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.); and 
receiving, from the UE via the PUCCH format 1 and based at least in part on the downlink data, a second HARQ-ACK bit associated with a low priority using a second quantity of symbols … (see at least paragraphs [0074] and [0126], a low-priority HARQ-ACK is transmitted on a PUCCH, a low-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.). 
HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols.
Lu does not explicitly disclose HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols.
However Islam discloses HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols (see at least paragraph [0019], the higher priority HARQ-ACK bits may be allocated a greater number of symbols than lower priority HARQ-ACK bits.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement higher priority HARQ-ACK bits with greater number of symbols, as taught by Islam, into the invention of Lu in order to enhance system spectral efficiency and scheduling flexibility (see Islam, paragraphs [0059]).
As to claim 11: Lu and Islam disclose the  method of claim 10. Lu further discloses wherein receiving the first HARQ-ACK bit and receiving the second HARQ-ACK bit comprises receiving HARQ-ACK feedback via the PUCCH format 1 based at least in part on a time division multiplexing of the first HARQ-ACK bit and the second HARQ-ACK bit (see at least paragraph [0030] and Fig. 2, step 201: In a case that a time-domain transmission resource of a first uplink channel carrying first UCI and a time-domain transmission resource of a second uplink channel carrying second UCI).
As to claim 13: Lu and Islam disclose the  method of claim 10. Lu further discloses further comprising: transmitting, to the UE via a radio resource control message, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraphs [0058]-[0059], the total bit quantity includes: the sum of a bit quantity of the first UCI and a bit quantity of the second UCI).
As to claim 14: Lu and Islam disclose the  method of claim 10. Lu further discloses further comprising: transmitting, to the UE via downlink control information, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraph [0041], the priorities are determined based on downlink control information (DCI) corresponding to the UCI).
As to claim 15: Lu and Islam disclose the  method of claim 10. Lu further discloses wherein receiving the first HARQ-ACK bit and receiving the second HARQ-ACK bit comprises receiving the first HARQ-ACK bit earlier in time as compared to the second HARQ-ACK bit, and wherein the first quantity of symbols occurs earlier in time as compared to the second quantity of symbols (see at least Fig. 3).
As to claim 16: Lu and Islam disclose the  method of claim 10. Lu further discloses further comprising: receiving, from the UE via the PUCCH format 1 and based at least in part on the downlink data, both the first HARQ-ACK bit associated with the high priority and the second HARQ-ACK bit associated with the low priority using the second quantity of symbols (see at least paragraphs [0074] and [0126], a high-priority HARQ-ACK is transmitted on a PUCCH, a high-priority PUCCH resource is used to carry the high-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity and a low-priority HARQ-ACK is transmitted on a PUCCH, a low-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity.).
As to claim 19: Lu discloses a user equipment (UE) for wireless communication, comprising: 
a memory (see at least paragraph [0013], memory); and 
one or more processors (see at least paragraph [0013], processor) operatively coupled to the memory, the memory and the one or more processors configured to: receive downlink data from a base station (see at least paragraph [0201], receiving downlink data from a base station.); 
transmit, to the base station via a physical uplink control channel (PUCCH) format 1 and based at least in part on the downlink data, a first hybrid automatic repeat request acknowledgement (HARQ-ACK) bit associated with a high priority using a first quantity of symbols (see at least paragraphs [0074] and [0126], a high-priority HARQ-ACK is transmitted on a PUCCH, a high-priority PUCCH resource is used to carry the high-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.); and 
transmit, to the base station via the PUCCH format 1 and based at least in part on the downlink data, a second HARQ-ACK bit associated with a low priority using a second quantity of symbols … (see at least paragraphs [0074] and [0126], a low-priority HARQ-ACK is transmitted on a PUCCH, a low-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.). 
Lu does not explicitly disclose HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols.
However Islam discloses HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols (see at least paragraph [0019], the higher priority HARQ-ACK bits may be allocated a greater number of symbols than lower priority HARQ-ACK bits.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement higher priority HARQ-ACK bits with greater number of symbols, as taught by Islam, into the invention of Lu in order to enhance system spectral efficiency and scheduling flexibility (see Islam, paragraphs [0059]).
As to claim 20: Lu and Islam disclose the  UE of claim 19. Lu further discloses wherein the one or more processors, when transmitting the first HARQ-ACK bit and transmitting the second HARQ-ACK bit, are configured to transmit HARQ-ACK feedback via the PUCCH format 1 based at least in part on a time division multiplexing of the first HARQ-ACK bit and the second HARQ-ACK bit (see at least paragraph [0030] and Fig. 2, step 201: In a case that a time-domain transmission resource of a first uplink channel carrying first UCI and a time-domain transmission resource of a second uplink channel carrying second UCI).
As to claim 22: Lu and Islam disclose the  UE of claim 19. Lu further discloses wherein the one or more processors are further configured to: receive, from the base station via a radio resource control message, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraphs [0058]-[0059], the total bit quantity includes: the sum of a bit quantity of the first UCI and a bit quantity of the second UCI).
As to claim 23: Lu and Islam disclose the  UE of claim 19. Lu further discloses wherein the one or more processors are further configured to: receive, from the base station via downlink control information, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraph [0041], the priorities are determined based on downlink control information (DCI) corresponding to the UCI).
As to claim 24: Lu and Islam disclose the  UE of claim 19. Lu further discloses wherein the one or more processors, when transmitting the first HARQ-ACK bit and transmitting the second HARQ-ACK bit, are configured to transmit the first HARQ-ACK bit earlier in time as compared to the second HARQ-ACK bit, and wherein the first quantity of symbols occurs earlier in time as compared to the second quantity of symbols (see at least Fig. 3).
As to claim 25: Lu discloses a base station for wireless communication, comprising: 
a memory (see at least paragraph [0014], memory); and 
one or more processors (see at least paragraph [0014], processor) operatively coupled to the memory, the memory and the one or more processors configured to: transmit downlink data to a user equipment (UE) (see at least paragraph [0201], receiving downlink data from a base station.); 
receive, from the UE via a physical uplink control channel (PUCCH) format 1 and based at least in part on the downlink data, a first hybrid automatic repeat request acknowledgement (HARQ-ACK) bit associated with a high priority using a first quantity of symbols (see at least paragraphs [0074] and [0126], a high-priority HARQ-ACK is transmitted on a PUCCH, a high-priority PUCCH resource is used to carry the high-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.); and 
receive, from the UE via the PUCCH format 1 and based at least in part on the downlink data, a second HARQ-ACK bit associated with a low priority using a second quantity of symbols … (see at least paragraphs [0074] and [0126], a low-priority HARQ-ACK is transmitted on a PUCCH, a low-priority HARQ-ACK, where the resource is determined based on a post-multiplexing total bit quantity where the first PUCCH format is a PUCCH format used by the first UCI.). 
Lu does not explicitly disclose HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols.
However Islam discloses HARQ-ACK bit associated with a low priority using a second quantity of symbols that is less than the first quantity of symbols (see at least paragraph [0019], the higher priority HARQ-ACK bits may be allocated a greater number of symbols than lower priority HARQ-ACK bits.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement higher priority HARQ-ACK bits with greater number of symbols, as taught by Islam, into the invention of Lu in order to enhance system spectral efficiency and scheduling flexibility (see Islam, paragraphs [0059]).
As to claim 26: Lu and Islam disclose the  base station of claim 25. Lu further discloses wherein the one or more processors, when receiving the first HARQ-ACK bit and receiving the second HARQ-ACK bit, are configured to receive HARQ-ACK feedback via the PUCCH format 1 based at least in part on a time division multiplexing of the first HARQ-ACK bit and the second HARQ-ACK bit (see at least paragraph [0030] and Fig. 2, step 201: In a case that a time-domain transmission resource of a first uplink channel carrying first UCI and a time-domain transmission resource of a second uplink channel carrying second UCI).
As to claim 28: Lu and Islam disclose the  base station of claim 25. Lu further discloses wherein the one or more processors are further configured to: transmit, to the UE via a radio resource control message, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraphs [0058]-[0059], the total bit quantity includes: the sum of a bit quantity of the first UCI and a bit quantity of the second UCI).
As to claim 29: Lu and Islam disclose the  base station of claim 25. Lu further discloses wherein the one or more processors are further configured to: transmit, to the UE via downlink control information, a parameter that defines one or more of the first quantity of symbols and the second quantity of symbols (see at least paragraph [0041], the priorities are determined based on downlink control information (DCI) corresponding to the UCI).
As to claim 30: Lu and Islam disclose the  base station of claim 25. Lu further discloses wherein the one or more processors, when receiving the first HARQ-ACK bit and receiving the second HARQ-ACK bit, are configured to receive the first HARQ-ACK bit earlier in time as compared to the second HARQ-ACK bit, and wherein the first quantity of symbols occurs earlier in time as compared to the second quantity of symbols (see at least Fig. 3).

Allowable Subject Matter
Claims 3, 8-9, 12, 17-18, 21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANDERSSON et al. (US 20220183024) discloses Multiplexing Hybrid Automatic Repeat Request Feedback.
WANG et al. (US 20220132537) discloses Method Of Transmitting Physical Uplink Control Channel And Related Device.
Noh et al. (US 20220124698) discloses Resource Allocation Method For Performing Transmission In Unlicensed Band, And Device Using Same.
ZHANG et al. (US 20220124775) discloses Method And Device For Uplink Transmission.
Papasakellariou, Aris (US 20220116157) discloses Acknowledgment Information With Reduced Redundancies.
ZHANG et al. (US 20220039088) discloses Transmitting Method And Receiving Method For Control Information, User Equipment And Base Station.
WANG et al. (US 20190306921) discloses User Equipment And Base Station For Mobile Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464